              Case 2:21-cv-00046-RSL Document 15 Filed 08/31/21 Page 1 of 1




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 6
       Jason Charles Youker,
 7                                                            No. 2:21-cv-00046-RSL
 8                                      Petitioner,
              v.                                              ORDER ADOPTING REPORT AND
 9                                                            RECOMMENDATION
       B. Greilick,
10                                      Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)       The Court adopts the Report and Recommendation. Petitioner clearly and
16                    specifically identifies his 1998 conviction as the conviction under attack. See Dkt.
                      # 3 at 1. A petitioner is not “in custody” on a prior conviction where the sentence
17                    imposed has expired, even if that conviction has been used to enhance a
                      subsequent sentence. Lackawanna Cty. Dist. Att’y v. Coss, 532 U.S. 394, 401
18                    (2001).
19
            (2)       Petitioner’s federal habeas Petition is dismissed with prejudice.
20
            (3)       A certificate of appealability is denied in this case.
21
            (4)       The Clerk is directed to send copies of this Order to Petitioner, counsel for
22                    Respondent, and to the Hon. David W. Christel.
23

24          Dated this 31st day of August, 2021.
25
                                                      Robert S. Lasnik
26                                                    United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
